DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 17, 2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 7-10, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Takagi et al (U.S. 2016/0071728), and further in view of Bajaj et al (U.S. 2017/0316946).

Regarding claim 1. Takagi et al discloses a method of forming a silicon film, a germanium film, or a silicon germanium film on a surface to be processed of a workpiece having single crystalline silicon, single crystalline germanium, or single crystalline silicon germanium as the surface to be processed ([0010], i.e. crystallized Si film, the crystallized Ge film or the crystallized SiGe film is grown on a single-crystallized Si, a single-crystallized Ge or single-crystallized SiGe substrate), the method comprising:
a first process of accommodating the workpiece (FIG. 8, item 1) in a processing container (FIG. 8, item 100);

a third process of forming an amorphous silicon film, an amorphous germanium film, or an amorphous silicon germanium film on the surface to be processed of the workpiece by supplying a source gas ([ABSTRACT], i.e. supplying a source gas into the processing chamber to form an amorphous film on the surface to be processed of the workpiece) for forming a silicon film (FIG. 2D, item 4), a germanium film, or a silicon germanium film to the workpiece (FIG. 2D, item 1); and
a fourth process of removing (FIG. 2B, item 2 is removed) an oxide film (FIG. 2A, item 2; [0029], i.e. A thin native oxide film 2) from the surface to be processed (FIG. 2A-2B, item surface to be processed), by using a substance containing hydrogen ([0030], i.e. a chemical oxide removal (COR) process using both an ammonia (NH.sub.3) gas),
wherein the fourth process ([0030], i.e. a chemical oxide removal (COR) process using both an ammonia (NH.sub.3) gas and a hydrofluoric acid (HF) gas) is performed prior to the second process ([0030], i.e. a wet cleaning (also referred to as a wet etching) using a hydrogen-containing substance (e.g., a dilute hydrofluoric acid (DHF))).
Takagi et al fails to explicitly disclose adsorbing a halogen element on the surface to be processed of the workpiece to terminate the surface to be processed of the workpiece, by supplying a halogen element-containing gas to the workpiece, and which has been terminated by the halogen element in the second process.

Since both Takagi et al et al and Bajaj et al teaches wafer processing, it would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the method of forming a silicon film, a germanium film, or a silicon germanium film on a surface to be processed of a workpiece having single crystalline silicon, single crystalline germanium, or single crystalline silicon germanium as the surface to be processed as disclosed in Takagi et 

Regarding claim 2. Takagi et al in view of Bajaj et al discloses all the limitations of the method of Claim 1 above.
Bajaj et al further discloses wherein the halogen element in the second process is at least one selected from a group consisting of Cl, F, Br, and I ([0023], i.e. halogen-termination of surfaces of the silicon material 200 that are exposed to the halogen-containing gas 204. In some embodiments, the halogen-containing gas is a chlorine-containing gas having a sufficient amount of chlorine to result in chlorine-termination of surfaces of the silicon material 200 that are exposed to the chlorine-containing gas. Examples of suitable chlorine-containing gases 204 include, without limitation, chlorine (Cl.sub.2), hydrogen chloride (HCl), boron trichloride (BCl.sub.3), and silicon tetrachloride (SiCl.sub.4). In some embodiments, the halogen-containing gas is a bromine-containing gas. Examples of suitable bromine-containing gases are bromine (Br2), hydrogen bromide (HBr), boron tribromide (BBr3), bromotrichloromethane (BrCCl3), and bromotrifluoromethane (CF3Br). In some embodiments, the halogen-containing gas is a fluorine-containing gas. Examples of suitable fluorine-containing 

Regarding claim 4.  Takagi et al in view of Bajaj et al discloses all the limitations of the method of Claim 1 above.
Bajaj et al further discloses wherein the halogen element-containing gas is selected from a group consisting of Ch gas, HCl gas, HBr gas, Br2 gas, HI gas, I2 gas, CIF3 gas, and F2 gas ([0023], i.e. In some embodiments, the halogen-containing gas is a chlorine-containing gas having a sufficient amount of chlorine to result in chlorine-termination of surfaces of the silicon material 200 that are exposed to the chlorine-containing gas. Examples of suitable chlorine-containing gases 204 include, without limitation, chlorine (Cl.sub.2), hydrogen chloride (HCl), boron trichloride (BCl.sub.3), and silicon tetrachloride (SiCl.sub.4). In some embodiments, the halogen-containing gas is a bromine-containing gas. Examples of suitable bromine-containing gases are bromine (Br2), hydrogen bromide (HBr), boron tribromide (BBr3), bromotrichloromethane (BrCCl3), and bromotrifluoromethane (CF3Br). In some embodiments, the halogen-containing gas is a fluorine-containing gas. Examples of suitable fluorine-containing gases are fluorine (F.sub.2), and hydrogen fluoride (HF). In some embodiments, the silicon material 200 can be exposed to a wet chemical treatment instead of a gaseous treatment.).

Regarding claim 7. Takagi et al in view of Bajaj et al discloses all the limitations of the method of Claim 1 above.
Takagi et al further discloses wherein the fourth process is performed by a chemical oxide film removal process using ammonia gas and hydrogen fluoride gas workpiece ([0030], i.e. a chemical oxide removal (COR) process using both an ammonia (NH.sub.3) gas and a hydrofluoric acid (HF) gas))

Regarding claim 8. Takagi et al in view of Bajaj et al discloses all the limitations of the method of Claim 1 above.
Takagi et al further discloses further comprising after the third process, a fifth process of crystallizing the amorphous silicon film, the amorphous germanium film, or the amorphous silicon germanium film ([0061], i.e. the silicon film forming method of the first embodiment of the present disclosure, the crystallization Suppressing process is performed on the surface to be processed of the single-crystallized Si, and Subsequently, the amorphous Si film 4 is formed on the surface to be processed of the single-crystallized Si. Thus, it is possible to Suppress irregularities such as the facets from being generated on the Surface to be processed when the amorphous Si film 4 is crystallized).

Regarding claim 9. Takagi et al in view of Bajaj et al discloses all the limitations of the method of Claim 8 above.
Takagi et al further discloses wherein the fifth process is performed through vacuum evacuation ([0060], i.e. the solid-phase epitaxial growth process may be 

Regarding claim 10. Takagi et al in view of Bajaj et al discloses all the limitations of the method of Claim 8 above.
Takagi et al further discloses wherein the fifth process ([0061], i.e. the amorphous Si film 4 is crystallized) is performed in-situ after the third process ([ABSTRACT], i.e. supplying a source gas into the processing chamber to form an amorphous film on the surface to be processed of the workpiece).

Regarding claim 13. Takagi et al in view of Bajaj et al discloses all the limitations of the method of Claim 1 above.
Bajaj et al further discloses wherein the second process is performed at a temperature falling in a range of 50 to 400 degrees C. ([0022], i.e. during exposure of the silicon material 200 to the halogen-containing gas 204, the substrate 202 is at a temperature of greater than about 25 degrees Celsius, for example about 25 degrees Celsius to about 175 degrees Celsius).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  “[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See MPEP § 2144.05, Obviousness of Ranges.
It would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the method of forming a silicon film, a germanium film, or a silicon germanium film on a surface to be processed of a workpiece having single crystalline silicon, single crystalline germanium, or single crystalline silicon germanium as the surface to be processed as disclosed in Takagi et al with the wherein the second process is performed at a temperature falling in a range of 50 to 400 degrees C as disclosed by Bajaj et al.  The use of the substrate 202 is at a temperature of greater than about 25 degrees Celsius, for example about 25 degrees Celsius to about 175 degrees in Bajaj et al provides for a method of chemically etching a silicon material that advantageously avoids the use of a plasma in order to selectively etch a silicon material over a silicon oxide material to prevent damage and undesirable modification to underlying layers and structures (Bajaj et al, [0003],[0015])..

Regarding claim 14. Takagi et al in view of Bajaj et al discloses all the limitations of the method of Claim 1 above.
Bajaj et al further discloses wherein the second process is performed at a pressure falling in a range of 1.33 to 666.6 Pa. ([0022], i.e. during exposure of the silicon material 200 to the halogen-containing gas 204, the pressure of the substrate processing chamber is up to about 500 millitorr).
.

Response to Arguments
Applicant's arguments filed June 17, 2021 have been fully considered but they are not persuasive. 

Regarding 103 rejection of claim 1 with Takagi et al in view of Bajaj et al.  Applicant argues
In particular, Applicant submits that Takagi and Bajaj are silent about the two processes in the claimed method, i.e., (i) the process of removing an oxide film from the surface to be processed and (ii) the process of adsorbing a halogen element on the surface to be processed, in order to form a substantially complete amorphous film. In this regard, the 10 
Appl. No. 16/283,138Attorney Docket No. 36402UResponse to Office Action mailed February 17, 2021processes are distinguished from each other in terms of having different characteristics: one is to remove an oxide film from the surface to be processed, by using hydrogen-containing substance; and the other is to adsorb a halogen element on the surface to be processes, by supplying the halogen element-containing gas. The above two processes are different in the type of gas used in each process and different in the state of the surface to be processed treated after each process. 

Applicant is arguing that neither Takagi nor Bajaj discloses the process of removing an oxide from the surface of a workpiece to be processed, nor the process of adsorbing a halogen element on the surface to be processed.
However, Takagi et al disclose the process of removing an oxide from the surface of a workpiece to be processed as recited in the rejection above.
And furthermore, Bajaj et al teaches the process of adsorbing a halogen element on the surface to be processed as recited in the rejection above.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant’s arguments are no persuasive.

Applicant further argues:
More specifically, the surface to be processed becomes a hydrogen-terminated clean surface (including dangling bonds) by removing the oxide film by using hydrogen-containing gas (i.e., the fourth process of amended Claim 1). After the process of removing the oxide film from the surface to be processed, the process of adsorbing a halogen element on the surface to be processed can 

Applicant is arguing that the references don’t disclose using an hydrogen-containing gas in the fourth process to remove oxide.  
However, Applicant’s claim 1 states a fourth process of removing an oxide film from the surface to be processed, but using a substance containing hydrogen.
Applicant’s claim 1 requires a substance containing hydrogen, not a hydrogen containing gas.
Applicant is claiming broadly while arguing narrowly.
Furthermore, In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., removing the oxide film by using hydrogen-containing gas (i.e., the fourth process of amended Claim 1)) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Furthermore, Applicant’s argument of a hydrogen gas to remove oxide is in claim 6.
Claim 6 was rejected by Takagi et al, as Takagi et al discloses the limitations of claim 6.
Applicant’s arguments are not persuasive.

Applicant’s further arguments are not persuasive for the reasons given above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT E BAUMAN whose telephone number is (469)295-9045.  The examiner can normally be reached on M-F, 9-5 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/S.E.B./           Examiner, Art Unit 2815 

/NILUFA RAHIM/           Primary Examiner, Art Unit 2893